855 So. 2d 291 (2003)
STATE ex rel. David LEFEVRE
v.
STATE of Louisiana.
No. 2002-KH-2924.
Supreme Court of Louisiana.
October 3, 2003.
Granted in part; otherwise denied. The proviso added by the court of appeal to the defendant's sentence on count 2 for aggravated burglary, that the 30 year term will run without benefit of parole, probation, or suspension of sentence, is deleted. See La.R.S. 14:60. In all other respects, the court of appeal's decision is affirmed and relator's present application is denied.